Per Curiam.

Section 2303.01, Eevised Code, provides for “a Clerk of the Court of Common Pleas.” Section 2303.03, Eevised Code, states that the Clerk of the Court of Common Pleas shall also be the clerk of the Court of Appeals. Thus, the clerk serves more than one court. The office for years has been popularly known as ‘ ‘ Clerk of Courts ” or “ County Clerk. ’ ’ *192This is the only clerk’s office in the county for which there is an election in the primary election of this year. There can be no confusion about the candidacy, and the election ballots will properly state the name of the office.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith, Herbert and Gibson, JJ., concur.